FILED
                                  UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA
                                                                                             AUG 2 8 2009
                                                                                       NANCY MAYER WHITTINGTON. CLERK
                                                                                             U.S. DISHlleT COURT
      LLOYD BELL,

                     Plaintiff,
             v.                                            Civil Action No. 09-1454 (UNA)

      STANWOOD DUVAL,

                     Defendant.

                                        MEMORANDUM OPINION

             It appears that The Hon. Stanwood J. Duval, Jr., United States District Judge for the

      Eastern District of Louisiana, has ordered plaintiffs commitment to the custody of the Attorney

      General for the purpose of psychiatric and psychological examination to determine his

      competency to stand trial in a pending criminal matter. See Compi. at 2-3 & Attach. Plaintiff

      alleges that Judge Duval "knows that ... plaintiff is compentent to stand trial," and, accordingly,

      that the commitment order is invalid. Id. at 3. He demands "restitutional punishment money" in

      the amount of $2 million. Id. at 4.

             Judge Duval enjoys absolute immunity from liability for damages for acts committed

      within his judicial jurisdiction. See Mirales v. Waco, 502 U.S. 9 (1991); Forrester v. White, 484

      U.S. 219 (1988); Bradley v. Fisher, 13 Wall. 335,20 L.Ed. 646 (1872). Accordingly, the Court

      will dismiss this action with prejudice. See 28 U.S.C. §§ 1915(e)(2)(B)(iii), 1915A(b)(2).

             An Order consistent with this Memorandum is issued separately on this same date.




                                                   United States District Judge




(~)                                                                                                                 s